 


109 HR 4190 IH: Safe at Work Act
U.S. House of Representatives
2005-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4190 
IN THE HOUSE OF REPRESENTATIVES 
 
November 1, 2005 
Ms. DeLauro (for herself, Mr. McGovern, Mr. Lewis of Georgia, Mrs. McCarthy, Mr. Evans, Mr. Nadler, Mr. Brown of Ohio, Mr. George Miller of California, Ms. Solis, Mr. Owens, Ms. Matsui, Mr. Wexler, Mr. Allen, and Mr. Honda) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Fair Labor Standards Act of 1938 to prohibit agreements to provide notice of investigations or inspections. 
 
 
1.Short titleThis Act may be cited as the Safe at Work Act.  
2.Prohibition on notice of investigations of child labor violationsSection 11 of the Fair Labor Standards Act of 1938 (29 U.S.C. 211) is amended by adding at the end the following new subsection: 
 
(e)Notice of investigationsThe Secretary shall not enter into any agreement to provide any person with notice prior to commencing an investigation or inspection pursuant to this Act.. 
3.Study and report on child labor violationsThe Comptroller General shall conduct a study of violations of child labor laws, including the number and type of allegations of child labor violations, when and whether inspections or investigations commenced for each such allegation, what enforcement action or other outcome resulted from such inspections or investigations, and a comparison of the extent to which such violations occurred in both large and small businesses during the 5-year period ending on the date of enactment of this Act. Not later than 1 year after the date of enactment of this Act, the Comptroller General shall transmit to Congress a report on the findings of such study.   
 
